DETAILED ACTION

This communication is responsive to the Request for Continued Examination (RCE) filed on 12/10/2020.

                         Information Disclosure Statement
The information disclosure statement (IDS), filed on 12/10/2020, has been received, acknowledge, and recorded.


                                               REASONS FOR ALLOWANCE

1.	Claims 2-14 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 08/26/2020 regarding claims 2-14 have been considered and are persuasive.  The prior art does not disclose ” displaying the email string on a display screen in a progressive relationship, wherein the display screen comprises of a first column, a second column and a third column, and wherein the first column is adjacent to the second column and the second column is adjacent to the third column, such that the first column is side-by-side to the second column and the second column is side-by-side to the third column; and wherein the first column displays the email information, the second column displays the email body and the third column displays the email attachment, wherein the email information, the email body and the email attachment all correspond to a single email; and wherein the search text is found in one or more of the email information, the email body or the email attachment”, as required by claim 12.  Thus, prior art of record (including the references cited in Information Disclosure Statement (IDS) filed 12/10/2020) neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claim 12 is allowed.  Dependent claims 2-11, 13-14 are allowed at least by virtue of their dependency from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 13, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153